DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Cordes on 4/19/2022.
The application has been amended as follows: 
In the claims:
Claim 15, line 5 “drill bit; and” has been changed to –drill bit;--;
Claim 15, line 12 “radial distance.” Has been changed to 
--radial distance; and
wherein the system is configured such that the steering angle decreases as the steering pad moves axially away from the drill bit and the steering angle increases as the steering pad moves axially toward the drill bit.--.

Claim 19 has been canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Strength US2179567 teaches a deflecting device C with a single steering pad 37 on a tubular support C with an actuator 36. Strength does not teach that the steering angle decreases as the steering pad moves axially away from the drill bit, as the opposite occurs. Modification would not be obvious as the purpose of the arrangement of steering pad 37 is to engage upon downward movement of C, and disengage from the wellbore wall upon upward movement as described in Page 3, right column: 1-9. Such modification would destroy the invention of Strength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        4/21/2022